                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

RELL ANGTON, JR.                                   §

VS.                                                §       CIVIL ACTION NO.          1:20-CV-182

BRYAN COLLIER                                      §

 MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
       THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Rell Angton, Jr., a prisoner previously confined at LeBlanc Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division (TDCJ-CID), filed this civil rights

action pursuant to 42 U.S.C. § 1983 against Bryan Collier, the Executive Director of TDCJ.

        The Court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court. The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends granting defendant’s motion to dismiss for failure to state

a claim upon which relief may be granted.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed a motion for reconsideration,

which the Court liberally construes as objections to the magistrate judge’s Report and Recommendation.

        The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the

objections are without merit. Plaintiff’s claim that his exposure to high temperatures at the LeBlanc

Unit violated the terms of a settlement agreement is not cognizable under § 1983. Woods v. Edwards,
51 F.3d 577, 582 (5th Cir. 1995); Green v. McKaskle, 788 F.2d 1116, 1123 (5th Cir. 1986). Plaintiff

has also failed to state a claim under the Eighth Amendment because he has not alleged any facts

demonstrating that the defendant was personally involved in assigning plaintiff to the LeBlanc Unit or

the conditions of confinement at that unit. Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir. 1986).

                                              ORDER

       Accordingly, plaintiff’s objections (document no. 59) are OVERRULED. The findings of fact

and conclusions of law of the magistrate judge are correct, and the report of the magistrate judge

(document no. 56) is ADOPTED. Defendant’s motion to dismiss (document no. 44) is GRANTED.

A final judgment will be entered in this case in accordance with the magistrate judge’s recommendation.

                                       SIGNED this 21st day of May, 2021.




                                                                      ____________________________
                                                                      Michael J. Truncale
                                                                      United States District Judge




                                                   2
